Citation Nr: 0804160	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  03-12 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent 
for chronic tension headaches.


REPRESENTATION  

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 decision rendered by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, granted 
service connection for chronic tension headaches and assigned 
a 10 percent disability rating, effective from September 1, 
2002.  The veteran disagrees with the evaluation assigned.

In a September 2003 rating action, the RO denied service 
connection for Epstein-Barr viral disorder and for loss of 
use, left thumb.  The veteran submitted a timely appeal of 
this decision.  Thereafter, in a May 2007 rating action the 
RO granted service connection for these disorders; 
recharacterized as service connection for proximal muscle 
weakness, left forearm and left thumb, residual of Epstein-
Barr viral brachial plexopathy, with a disability rating of 
10 percent effective from September 1, 2002.  The veteran did 
not express disagreement with either the evaluation or 
effective date assigned.  Therefore, the only matter 
remaining on appeal is as listed on the title page.

The veteran testified before a Decision Review Officer at an 
RO hearing in May 2005.  A transcript of the hearing is of 
record.


FINDING OF FACT

The veteran experiences daily non-prostrating chronic tension 
headaches. 




CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent, for chronic tension headaches have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but do not require VA to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The VCAA 
also includes new notification provisions. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
The Board notes that a substantially complete claim was 
received in March 2002, subsequent to the enactment of the 
VCAA.  Since then, the provisions of the VCAA have been 
fulfilled by information provided to the veteran in a letter 
from the RO/AMC dated in February 2004.  This letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  The veteran received such notice 
in a March 2006 letter.  The veteran has had a meaningful 
opportunity to participate in his appeal, and this matter was 
readjudicated in May 2007.  See Supplemental Statement of the 
Case sent to the veteran in June 2007.  

If there has been any deficiency in the notice to the 
veteran, the Board finds that the presumption of prejudice on 
the VA's part has been rebutted in this case based on the 
written notices provided to the veteran by the VA over the 
course of this appeal. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record the veteran's service 
medical records, as well as his post-service records of VA 
and private medical treatment for headaches.  There is no 
indication that any other treatment records exist that should 
be requested, or that any pertinent evidence has not been 
received.  VA examinations were provided in connection with 
the veteran's claim for an increased rating for his service-
connected headache disorder.  The most recent examination, 
performed in May 2006, is fully adequate for purposes of 
rating the current severity of the veteran's service-
connected headache disorder.    


Factual Background & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

38 C.F.R. §4.124a, Schedule of ratings for neurological 
conditions and convulsive disorders provides that with the 
exceptions noted, disability from the following diseases and 
their residuals may be rated from 10 percent to 100 percent 
in proportion to the impairment of motor, sensory, or mental 
function.  Consider especially psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, etc., referring to 
the appropriate bodily system of the schedule.  With partial 
loss of use of one or more extremities from neurological 
lesions, rate by comparison with the mild, moderate, severe, 
or complete paralysis of peripheral nerves. 

Organic Diseases of the Central Nervous System
810
0
Migraine:
Ratin
g

With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability
50

With characteristic prostrating attacks occurring 
on an average once a month over last several 
months
30

With characteristic prostrating attacks averaging 
one in 2 months over the last several months
10

With less frequent attacks
0
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007)

The veteran contends he is entitled to a higher initial 
disability evaluation for his service-connected chronic 
tension headaches.  The Board has considered the veteran's 
contention, but finds that the preponderance of the evidence 
is against the claim.  

The veteran's service medical records show that he was 
diagnosed with chronic tension headaches during active duty 
service.  The record does not indicate that these headaches 
were debilitating or that they significantly interfered with 
the veteran's performance of his duties.

In April 2002, the veteran underwent a VA examination in 
connection with the instant claim.  His claims file was 
reviewed by the examining physican.  The veteran reported 
that his headaches had begun in 1983 and occurred on a daily 
basis.  In describing his headaches, the veteran explained 
that the sensation starts at the top of his head, with 
numbness across the head that sometimes radiated to his 
hands.  It was noted that the veteran had several magnetic 
resonance imaging tests (MRIs) and that he had seen several 
neurologists.  The neurologists all diagnosed the veteran 
with tension headaches.  The veteran indicated he used 
Ibuprofen occasionally.  Upon physical examination, the 
veteran did not appear to be in acute distress.  He had a 
normocephalic head.  Examination of the central nervous 
system showed him to be alert and oriented times three.  
Cranial nerves II-XII were grossly intact.  Romberg was good 
and memory was intact.  The diagnosis was chronic tension 
headaches.

Private medical treatment records from Dr. B. show treatment 
for chronic tension stress headaches between May 2001 and 
April 2003, with an MRI performed in May 2001.  A May 2001 
clinical note shows that the veteran related a similar 
history of symptoms as previously reported to the VA 
examiner.  He also reported that nothing in particular 
exacerbated his headaches, and that they were not associated 
with nausea or vomiting.  Dr. B. indicated that a prior 
computed tomography (CT) scan was essentially within normal 
limits.  A June 2001 clinical record shows that headaches 
were occurring about twice a week, and that they were of such 
severity that the veteran usually took something for them.  
During this visit, Dr. B gave the veteran samples of a new 
pain-reliever to try.

A record from an evaluation the following month shows the 
veteran reported the headaches were better, and "not too 
bad."  It also shows that the veteran had not had a headache 
severe enough to use the samples of the new pain reliever 
that had been prescribed.  The veteran further indicated to 
Dr. B. that his headaches were mild and that he did not feel 
like he needed to do anything further.  Dr. B noted that 
other than for his headaches, the veteran was clinically 
stable.  An April 2002 note shows that while the veteran was 
still having headaches, they were essentially unchanged.  The 
next record, which is dated in April 2003, shows the veteran 
reported he was uncomfortable every day and that no 
medication had been effective.  Dr. B did not feel that the 
headaches were a treatable disorder at such time.

At a VA neurological examination in August 2003 the veteran 
stated his headaches were constant and occurred on a daily 
basis.  He again described the sensation as a band around his 
head accompanied by tingling in his lips.  He reported that 
he occasionally used Celebrex with some effect.  He denied 
having any nausea or vomiting.  He reported pain to be at a 
level of 7-8/10, and on exacerbation it could reach to a 
higher level accompanied by a pounding sensation.  He denied 
knowledge of any precipitating or aggravating factors.  The 
only alleviating factors (apart from Celebrex or Ibuprofen) 
were relaxing and closing the eyes.  Darkness also helped.  A 
period of exacerbation could last from one to several hours.  
The veteran denied any relevant surgery.  The veteran was 
working for a mortgage company and noted that he lost time 
from work because of the headaches, although not a full day.  
He explained that he had gone home early on 6 occasions 
during the preceding month, and that this affected his income 
as he did not get commissions when absent from work.  Upon 
physical examination, the veteran's cranial nerves were 
grossly intact.  No focal deficits were noted.  His gait and 
cerebral coordination were intact.  Romberg and asterixis 
signs were negative.  The diagnosis was headaches of unclear 
etiology, reported to be moderately severe, subjectively 
rated 7/10, constant and occurring on a daily basis.

At a hearing in May 2005, the veteran testified that his 
headaches were constant and ranged in severity, but did not 
go away.  The veteran testified that he had flexibility in 
his previous position with the mortgage company in that he 
was able to miss a day or leave early if necessary and "that 
was ok."  He also indicated that he has flexibility in his 
present position (as a trainer for a government agency) in 
that he can adjust his arrivals and departures as needed when 
the headaches are severe.  The veteran also stated that on 
occasion he has cancelled social engagements due to the 
headaches.  He has tried several medications, but he is 
presently taking Ibuprofen which helps to some degree.  

The veteran underwent another VA examination in May 2006.  
His claims file was reviewed by the examining physican.  The 
veteran described the headaches as a constant ache.  The 
examiner found no documentation of any brain disorder or 
migraines in his review of the claims file.  He indicated 
that the veteran has had no significant change in the quality 
or intensity of his headaches for the past 20 years.  It was 
noted that the headaches did not disrupt the veteran's 
activities, and that the veteran could work adjusted hours.  
The examiner also stated that the veteran did not identify 
any flare ups of his headaches, or precipitating and 
alleviating factors.  He took Ibuprofen three or four times a 
week, but noticed no change.  Upon physical examination, the 
veteran's blood pressure and neurologic examination were 
normal.  The examiner diagnosed chronic tension headaches 
that are treated with Motrin and are not incapacitating.  

Upon a careful review of the cumulative evidentiary record, 
the Board finds that an initial evaluation in excess of 10 
percent for the veteran's chronic tension headaches is not 
warranted.  The veteran's headaches are currently rated as 
analogous to a migraine disorder, and rated as 10 percent 
disabling, pursuant to 38 C.F.R. § 4.124(a), Diagnostic Code 
8100 (migraines).  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  See 38 CFR § 4.20. 

In order to warrant a 30 percent rating, which is the next 
highest rating under Diagnostic Code 8100, there must be 
evidence of characteristic prostrating attacks occurring on 
an average once a month over last several months.  The Board 
notes that neither the rating criteria nor applicable case 
law defines "prostrating." However, by way of reference, 
the Board notes that according to Webster's New World 
Dictionary of American English, College Edition (1986) p. 
1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."  Similarly, Dorland's 
Illustrated Medical Dictionary (28th Ed. 1994) p. 1367 
defines "prostration" as "extreme exhaustion or 
powerlessness."  

Based on the record, the Board acknowledges that the veteran 
experiences headaches, which, per the veteran's subjective 
report, occur mostly on a constant daily basis.  There is, 
however, no medical or objective lay evidence that suggests 
these headaches are so severe to be characterized as 
"prostrating."  The veteran has consistently stated that 
his headaches feel like a band around his head, sometimes 
accompanied with tingling.  He has repeatedly denied symptoms 
commonly associated with migraine headaches, such as nausea 
or vomiting.  The veteran testified that for relief he 
occasionally used Ibuprofen and darkness.  It was noted that 
relaxing and closing the eyes will help alleviate some of the 
pain.  The Board finds that the overall severity of the 
reported symptoms do not equate to "prostration" as defined 
herein.  Furthermore, although the veteran subjectively 
reports that his headaches occur on a daily basis, their 
frequency alone is not enough to warrant a higher evaluation.  
It is, however, likely that the RO assigned the initial 10 
percent evaluation on this basis.  

In sum, the nature and severity of the veteran's daily 
headaches do not warrant the assignment of a higher 
disability rating under Diagnostic Code 8100.  The Board has 
considered whether a higher rating is warranted under some 
other potentially applicable Diagnostic Code, but finds that 
there are no other Codes applicable to the veteran's 
symptoms.  Accordingly, the Board finds that the claim for an 
evaluation in excess of 10 percent for headaches must be 
denied. 

The Board has also considered whether the veteran's chronic 
headaches present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
appeal, the record does not show that the veteran's service-
connected chronic tension headaches have resulted in such a 
marked interference with his employment beyond that 
contemplated in the schedular criteria.  The Board has 
considered the veteran's statements that in his present and 
former positions there were times when he had to leave early 
or miss a day because of his headaches.  That being said, the 
Board finds it pertinent that the veteran indicated that both 
his prior and current positions were flexible and allowed him 
to adjust his scheduled as needed.  For instance, at the 
hearing in May 2005 the veteran testified that he had 
flexibility in his previous position with the mortgage 
company and was able to miss a day, or leave early if 
necessary, and that was ok.  Also, in his March 2004 written 
statement, the veteran indicated that in his current position 
as a trainer he is able to adjust his work hours if needed, 
due to his headaches.  In addition, the Board notes that 38 
C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  The currently assigned 
10 percent rating is adequate and contemplates that the 
veteran may occasionally miss a few hours or a day from work 
when his headaches become severe.

In addition, the headaches have not required any, let alone 
frequent, periods of hospitalization; nor do they otherwise 
render impractical the application of the regular schedular 
standards.  No other exceptional factors have been alleged.  
In the absence of evidence of exceptional factors for an 
extra-schedular rating under 
38 C.F.R. § 3.321(b)(1), the Board is not required to remand 
the claim for an initial disability rating in excess of 10 
percent for referral for consideration of an extraschedular 
rating.  See Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 10 percent for 
chronic tension headaches is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


